DETAILED ACTION
This communication is responsive to the application, filed January 29, 2019.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on January 29, 2019, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2017/0099353 A1) in view of Griffith et al. (US 2013/0124607 A1) and further in view of Kowalski et al. (US 10,129,114 B1).

As per claim 1:  A network device, comprising:
a hardware platform comprising at least a processor and a memory; 
a communication interface; and
Arora discloses [Fig. 8; 0044] a data processing system which comprises a processor and a memory and can involve IoT gateway.
stored instructions on the memory to instruct the processor to provide a health monitoring engine (HME) configured to:
communicatively couple to a network via the network interface;
construct a reference template during a training period;
Arora discloses [0065] the individual IoT gateway can periodically send heartbeat to the management system[health monitoring], but fails to explicitly constructing a reference template.  Griffith discloses [0134] historical state information, including information and diagnostic attributes, collected through diagnostic heartbeating in a given domain over a period of time.  Historical performance templates is useable for detecting a trend in the performance of various components, predicting certain errors, isolating the cause, and providing diagnostics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arora with that of Griffith.  One would have been motivated to construct a reference template because it allows to predict errors and provide diagnostics [Griffith; 0134].
observe watchdog behavior on the network during an observation period;
identify an abnormality in the watchdog behavior comprising a substantial variance from the reference template; and
trigger a resilience response to the substantial variance.
Arora and Griffith disclose observing behavior on the network, but fail to explicitly disclose learning analysis to identify a threshold of substantial variance from the reference.  Kowalski discloses a similar system, which further teaches [cols. 7-8] machine learning analysis may be used to identify issues based on exceeding [substantial variance] a predetermined threshold.  The predetermined threshold is determined based on historical data references [reference template].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arora and Griffith with that of Kowalski.  One would have been motivated to perform learning analysis to identify a threshold of substantial variance because it allows to diagnose data issues by a health manager [Kowalski; cols. 6-7].

The network device of claim 1, wherein observing watchdog behavior comprises processing heartbeat messages.
Arora discloses [0065] the individual IoT gateway can periodically send heartbeat to the management system.

As per claim 3:  The network device of claim 2, wherein the heartbeat messages comprise information related to a network node or subnet that produced the heartbeat message, the information comprising at least one of a device identifier (ID), a local time stamp, a next heartbeat message time, node health information, and node or subnet diagnostic information.
Griffith discloses [Fig. 5; 0118-0128] the heartbeat packet and the diagnostic heartbeat packet contain header identifier, heartbeat parameters, diagnostic attributes, and data within the heartbeat packet.

As per claim 4:  The network device of claim 1, wherein observing watchdog behavior on the network comprises operating a machine learning analysis engine to construct the reference template based at least in part on heartbeat messages that nodes or subnets in the network are configured to report.
Arora discloses [0065] the management system can use machine learning to look for patterns in errors that may occur on the IoT gateway and determine how that correlates to the potential for an individual IoT gateway to go offline.

As per claim 5:  The network device of claim 4, wherein the machine learning analysis engine is further to measure differences between actual characteristics of heartbeat messages from a node or subnet and expected heartbeat patterns for the node or subnet.
Arora discloses [0065] the management system can use machine learning to look for patterns in errors that may occur on the IoT gateway and determine how that correlates to the potential for an individual IoT gateway to go offline.

As per claim 6:  The network device of claim 5, wherein the characteristics include at least one of heartbeat message arrival time, latency, anomalies due to work patterns, time of day, and site specific patterns.
Griffith discloses [0056] embodiments recognize another type of error condition that escapes detection with the presently used heartbeat packets is that packets containing certain bit patterns may fail transmission whereas other packets that do not include those bit patterns may succeed. Signal degradation on network cables, static or noise in the link, radio interference in the wireless links, frequency roll-off from a cable of wrong type or a cable defect may also cause certain bit patterns to not be transmitted correctly, causing a transmission failure for the packets that contain those bit patterns.

As per claim 7:  The network device of claim 1, wherein the HME comprises a machine learning analysis engine to identify a threshold of substantial variance from the reference template.
Arora and Griffith disclose the system of claim 1, but fail to explicitly disclose machine learning analysis to identify a threshold of substantial variance from the reference.  Kowalski discloses a similar system, which further teaches [cols. 7-8] machine learning analysis may be used to identify issues based on exceeding [substantial variance] a predetermined threshold.  The predetermined threshold is determined based on historical data references [reference template].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arora and Griffith with that of Kowalski.  One would have been motivated to perform machine learning analysis to identify a threshold of substantial variance because it allows to diagnose data issues by a health manager [Kowalski; cols. 6-7].

As per claim 8:  The network device of claim 7, wherein identifying an abnormality further comprises identifying a threshold exceeding the variance.


As per claim 9:  The network device of claim 1, wherein the resilience response includes at least one of notification, repair, and deployment of network redundancy.
Arora discloses [0066] the management system 606 may notice a trend that a certain error is reported in a IoT gateway log and within five minutes of this error being reported, the device goes offline. In data processing system, this data can be analyzed to catch these errors and send this data to the management system. The management system can then send a command to the IoT gateway and/or other IoT gateways that has been found to fix the issue of the IoT gateway going offline from this error before the device and/or the other devices actually go offline.

As per claim 10:  The network device of claim 1, wherein constructing the reference template during the training period comprises applying a data model description of expected behavior of a message traffic system.
Griffith discloses [0159] a change of heartbeating frequency by the sender, throttling or speed-up, implies a change of expected heartbeat frequency in the receivers. In one embodiment, this frequency change is communicated by a distributed protocol among the sender and all receivers. In another embodiment, the frequency change relies on the receivers changing the maximum timeout for which to tolerate not receiving a heartbeat of given type adaptively. For example, when the network is congested, and a sending thread cannot execute at the expected rate, adaptive change of maximum timeout is a gradual process such that a receiving adapter can observe the network conditions to automatically increase or decrease the timeout.

As per claim 11:  The network device of claim 1, further comprising logic for the device to act as a network gateway to an internet of things network.


As per claims 12-17:  Although claims 12-17 are directed towards a computer-readable medium claim, they are rejected under the same rationale as the apparatus claims 1-11 above.

As per claims 18-20:  Although claims 18-20 are directed towards a method claim, they are rejected under the same rationale as the apparatus claims 1-11 above.

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Kotecha discloses traffic aggregated at end device that aggregates traffic based on a plurality of settings and further predict with a high certainty heartbeat traffic, which prevents end device from entering a dormant state by adjusting the heartbeat timer.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114